Title: From Thomas Jefferson to James Madison, 7 August 1801
From: Jefferson, Thomas
To: Madison, James


Monticello Aug. 7. 1801.
Th: Jefferson presents his affectionate salutations to mr Madison & sends him the inclosed which will explain itself. he hopes to see him & family at Monticello when most convenient to themselves; and observes for his information that the road through Shadwell is put into fine order, the right hand at issuing from the ford on this side to be greatly preferred to the left. the road by Milton is all but impassable. health & respect.
